Citation Nr: 0421196	
Decision Date: 08/03/04    Archive Date: 08/09/04

DOCKET NO.  03-37 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a timely substantive appeal was filed in the 
denial of service connection for low back disability.

2.  Whether a timely substantive appeal was filed in the 
denial of service connection for ulcers.

3.  Whether a timely substantive appeal was filed in the 
denial of service connection for Agent Orange residuals.

4.  Whether a timely substantive appeal was filed in the 
denial of service connection for hearing loss.

5.  Whether a timely substantive appeal was filed in the 
denial of posttraumatic stress disorder (PTSD).

6.  Whether a timely substantive appeal was filed in the 
denial of service connection for Hepatitis B and C.

7.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1965 to August 1967.  
The veteran served in Vietnam from October 1965 to November 
1966. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of entitlement to service connection for hepatitis 
B and C, hearing loss, and a chronic acquired psychiatric 
disorder, including PTSD are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  By a letter dated August 28, 2002, the RO informed the 
veteran of the denial of his claims for entitlement to 
service connection for a low back condition, ulcers, Agent 
Orange residuals, hepatitis B and C, hearing loss, and PTSD.

2.  In August and September 2002, the veteran filed Notice of 
Disagreements (NODs) concerning entitlement to service 
connection for a low back condition, ulcers, Agent Orange 
residuals, hepatitis B and C, hearing loss, and PTSD.

3.  On January 10, 2003, the RO issued a statement of the 
case (SOC) concerning entitlement to service connection for a 
low back condition, ulcers, Agent Orange residuals, hepatitis 
B and C, hearing loss, and PTSD.

4.  In late January 2003 and in February 2003, the RO 
received statements from the veteran that discussed the 
issues regarding entitlement to service connection for 
hepatitis B and C, hearing loss, and PTSD; which can be 
construed as substantive appeals to theses issues.

5.  The veteran failed to allege specific error of law or 
fact with respect to the claims for entitlement to service 
connection for a low back condition, ulcers or Agent Orange 
residuals within one year after the notice of the August 2002 
rating decision or within 60 days after the issuance of the 
January 2003 SOC.

6.  In July 1990, the RO denied service connection for a 
chronic acquired psychiatric disorder, which decision was not 
appealed.  

7.  The documentation submitted since the January 1990 RO 
decision is relevant and probative of the issue of 
entitlement to service connection for a psychiatric disorder.  




CONCLUSIONS OF LAW

1.  The veteran perfected timely appeals concerning the 
claims for entitlement to service connection for hepatitis B 
and C, hearing loss, and PTSD.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.202 (2003).

2.  The veteran has not met the requirements to perfect 
appeals concerning the claims for entitlement to service 
connection for a low back condition, ulcers or Agent Orange 
residuals.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 20.202 (2003).

3.  The July 1990 RO decision denying service connection for 
a chronic acquired psychiatric disorder is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for a chronic acquired psychiatric disorder has 
been presented.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2003).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001).  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statements of the Case and correspondence from the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  

In particular, the Board notes evidence development letters 
dated in July 2001 and October 2002 in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claims.  

In those letters, the veteran was also advised of his and 
VA's responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence VA should 
provide.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of the appeals finally decided.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Timely Appeals

The veteran's service medical records show that in July 1967 
he underwent psychiatric evaluation.  It was noted that he 
exhibited irresponsible and unacceptable behavior with poor 
performance in his unit.  There was no psychiatric diagnosis.  
Post service medical records show that beginning in 1971 the 
veteran was hospitalized on several occasions for variously 
diagnosed psychiatric disorders including schizoid-affective 
type, alcohol addiction, schizophrenia, explosive personality 
disorder, borderline personality disorder and bipolar 
disorder, depressed, with psychotic features.   

Service connection for a nervous disorder was originally 
denied in a November 1971 rating action.  

In August 1986, the Board denied service connection for a 
chronic acquired psychiatric disorder as the claimed disorder 
was not shown during the veteran's periods of active duty or 
to have otherwise originated during such duty.  

In January 1987, the RO denied service connection for an 
acquired psychiatric disorder including PTSD.  The veteran 
was notified of the decision in January 1987.  

The veteran attempted to reopen a claim for service 
connection for a chronic acquired psychiatric disorder in 
July 1990.  He was notified later that month that he had to 
submit new and material evidence to reopen his claim.  In 
November 1990, he was notified that his claim was disallowed, 
as he had not submitted new and material evidence.  

In April 2001, the RO received the veteran's current claims 
for a low back condition, ulcers, Agent Orange residuals, 
hepatitis B and C, hearing loss, and PTSD.  These claims were 
denied in August 2002.  In September 2002, the veteran 
expressed disagreement with the decision, and a statement of 
the case was issued in early January 2003.  In late January 
2003 and in February 2003 the veteran submitted statements 
regarding his disabilities including PTSD, hepatitis, and 
hearing loss.

An appeal to the Board is initiated by filing a timely notice 
of disagreement, and is perfected by filing a timely 
substantive appeal. 38 C.F.R. §§ 20.200, 20.202.  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction (AOJ).  38 C.F.R. § 20.202.

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time. 38 
C.F.R. §§ 20.302(b), 20.303.  The Court of Appeals for 
Veterans Claims (Court) has held that, if the claimant fails 
to file a substantive appeal in a timely manner, "he is 
statutorily barred from appealing the RO decision." Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).

In regard to the timeliness of the appeals that pertain to 
the issues of entitlement to service connection for hepatitis 
B and C, hearing loss, and PTSD; the January 2003 and 
February 2003, statements from the veteran discussed these 
disabilities.  The Board finds that these statements 
constitute a valid substantive appeal to the issues of 
service connection for hepatitis B and C, hearing loss, and 
PTSD.  Therefore those issues were properly perfected for 
appeal.  See Gonzalez- Morales v. Principi, 16 Vet. App. 556 
(2003) and Rowell v. Principi, 4 Vet. App. 9 (1993).  

The appellant, however, did not file a timely substantive 
appeal to the issues of service connection for a low back 
condition, ulcers, and Agent Orange residuals.  In the 
February 2003 statements, he does not refer to these 
conditions.  Furthermore, the record does not contain any 
other written statement by the veteran or his representative, 
filed during the required time period, that may be construed 
as a substantive appeal.  In addition, neither the veteran 
nor his representative requested an extension of time in 
which to file the substantive appeal pursuant to 38 C.F.R. § 
20.303 (which requires a request for extension to be 
submitted in writing, and prior to the expiration of time for 
filing the substantive appeal).  The Board finds that no 
adequate substantive appeal has been timely filed with 
respect to those issues.  The claims with respect to these 
issues are dismissed.  

New and material evidence to reopen a claim for a chronic 
acquired psychiatric disorder

For claims filed prior to August 2001, as here, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.  

In this case, there has been some confusion as to how the 
claims for benefits due to psychiatric impairment have been 
addressed and whether PTSD should be considered separately 
from any other psychiatric impairment.  Fairness in this case 
requires they be addressed together for purposes of this 
appeal and therefore, the medical record reflecting a 
diagnosis of PTSD associated with the file since the last 
final denial is considered new and material evidence to 
reopen the claim.  It was not previously considered and bears 
directly and substantially upon the matter under 
consideration.  Accordingly, the claim is re-opened.   


ORDER

The appeals regarding a low back condition, ulcers, and Agent 
Orange residuals are dismissed.  

Whereas the veteran filed timely substantive appeals 
regarding service connection for hepatitis B and C, PTSD, and 
hearing loss to the August 2002 rating decision, to that 
extent, the appeal is granted, and these appeals are 
reinstated.

The veteran's application to reopen his claim of entitlement 
to service connection for a chronic acquired psychiatric 
disorder is granted.  


REMAND

Prior to entering a final determination on the current 
appeals, additional development is necessary.  

A review of the veteran's medical record relates that the 
veteran is receiving benefits from the Social Security 
Administration (SSA).  The Board is of the opinion that these 
records should be obtained.  

The evidence also does not include an examination in which 
the examiner addresses whether any current psychiatric 
disorder may be linked to the irresponsible and unacceptable 
behavior with poor performance, the veteran was described as 
engaging in shortly before his service discharge.  This seems 
particularly significant in light of his record of excellent 
conduct and efficiency noted in his service records prior to 
April 1967, and the psychiatric diagnoses entered in his 
record after service beginning in 1971.  A current 
examination is needed.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should contact the Social 
Security Administration and obtain copies 
of any decision awarding the veteran 
disability benefits from that agency as 
well as copies of the medical records 
utilized in making that determination.

2.  The RO should contact the veteran and 
inform him that the information that he 
has provided is insufficient to permit 
meaningful research of his alleged 
stressors.  The RO should ask the veteran 
should submit a statement containing the 
necessary detail regarding the stressors 
to which he was exposed during service, 
including specific details such as dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
may also submit independent evidence that 
would tend to corroborate his alleged 
stressors from military as well as 
nonmilitary sources.  All documents, 
correspondence, reports or statements 
obtained or generated, as a result of 
these inquiries should thereafter be 
associated with the claims folder.

3.  After obtaining any response from the 
veteran, the RO should review the claims 
file, and take any indicated additional 
necessary steps to corroborate any 
described stressor including contacting 
the United States Armed Services Center 
for Research of Unit Records, if that is 
deemed warranted.    

4.  The RO should afford the veteran a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder.  The claims folder should be 
made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the significance of the 
veteran's in-service behavioral problems 
as well as the post-service diagnoses 
that include variously diagnosed 
psychiatric disorders.  The examiner 
should provide opinion as to whether it 
is at least as likely as not (that is, a 
probability of 50 percent or better) 
that any current psychiatric disability 
was incurred during his military 
service.  If this cannot be medically 
determined without resorting to mere 
conjecture, this should be commented 
upon in the report.  If a diagnosis of 
PTSD is made, the examiner should (1) 
specify the credible "stressors" forming 
the basis for the diagnosis and the 
evidence upon which they relied to 
establish the existence of the 
stressor(s), and (2) describe which 
stressor(s) the veteran re-experiences 
and how he re-experiences them.  The 
report of examination should include a 
complete rationale for all opinions 
expressed.  

5.  Thereafter, re-adjudicate the claims.  
If any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



